PER CURIAM.
Floyd Marvin Chick appeals from a “judgment and decree of dissolution of marriage” entered on July 29, 1997, by The Honorable Sara J. Miller, commissioner of the circuit court. We dismiss the appeal for lack of jurisdiction. The Supreme Court recently decided, in Slay v. Slay, 965 S.W.2d 845 (Mo. banc 1998), that this court lacks jurisdiction to consider an appeal from the findings and recommendations of a family court commissioner which have not been signed by a judge. See also State ex rel. York v.Daugherty, 969 S.W.2d 223, (Mo. banc 1998). We find no record of a judgment entered by a person selected for office in accordance with, and authorized to exercise judicial power by, Article V of Missouri’s constitution. Because no final, appealable judgment has been entered, we lack jurisdiction to consider the appeal pursuant to Rule 74.01.